United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF THE ARMY, MARYLAND
NATIONAL GUARD, Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0180
Issued: December 14, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 31, 2019 appellant filed a timely appeal from an August 8, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate Boards
assigned Docket No. 20-0180.2
On June 10, 2019 OWCP informed appellant that federal regulations required her to
execute an affidavit regarding any earnings received or employment performed during the previous
15 months and that an EN1032 form was enclosed for that purpose. It advised that she had to
completely answer all questions on the form and that her benefits would be suspended pursuant to

1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
2

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In light
of the Board’s disposition of this case, oral argument is denied.

20 C.F.R. § 10.528 if a completed form was not received by OWCP within 30 days. OWCP mailed
the letter to appellant’s last known address of record. No response was received.
On July 1, 2019 OWCP received its June 10, 2019 letter, returned by the U.S. Postal
Service as undeliverable and unable to forward.
By decision dated August 8, 2019, OWCP suspended appellant’s wage-loss compensation,
effective August 18, 2019, for failing to submit the EN1032 form as requested. It advised that, if
she completed and returned an enclosed copy of the EN1032 form, it would restore her wage -loss
compensation retroactive to the date of suspension.
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self -employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies. 3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months. 4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.5
The mailbox rule provides that proper and timely mailing of a document in the ordinary
course of business raises a rebuttable presumption of receipt by the addressee. 6 As a rebuttable
presumption, receipt will not be presumed, however, when there is evidence of nondelivery, and
the presumption may also be rebutted by other evidence that supports that the addressee did not
receive the correspondence. 7
The record in this case contains direct evidence of nondelivery of the June 10, 2019 letter
and accompanying EN1032 form. Although properly addressed to appellant at her address of
record, the U.S. Postal Service returned the letter to OWCP as undeliverable and unable to forward.

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See also R.B., Docket No. 20-0176 (issued June 25, 2020); A.H., Docket No. 15-0241 (issued
April 3, 2015).
5

Id. See also J.M., Docket No. 20-1310 (issued April 21, 2021); P.M., Docket No. 16-0382 (issued May 19, 2016).

6

S.B., Docket No. 19-0337 (issued February 19, 2020); L.C., Docket No. 19-0320 (issued July 26, 2019); C.Y.,
Docket No. 18-0263 (issued September 14, 2018); Kenneth E. Harris, 54 ECAB 502, 505 (2003).
7

Id.

2

OWCP received the returned envelope on July 1, 2019. Consequently, appellant has rebutted the
presumption of receipt of the June 10, 2019 letter and EN1032 form under the mailbox rule. 8
As appellant did not receive the June 10, 2019 letter, the Board finds that OWCP
improperly issued its suspension decision.9 Accordingly,
IT IS HEREBY ORDERED THAT the August 8, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

See M.U., Docket No. 09-0526 (issued September 14, 2009) (the Board found that presumption of receipt of a
notice of an oral hearing was rebutted when the envelope enclosing the notice of an oral hearing was returned and
marked return to sender and remanded the case for reissuance of the notice of an oral hearing).
9

V.R., Docket No. 18-1117 (issued June 20, 2019).

3

